Citation Nr: 1823628	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, and if so, whether the Veteran is entitled to service connection for sleep apnea.

2.  Entitlement to an evaluation of narcolepsy in excess of 10 percent prior to September 24, 2014, and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1963 to February 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issue of entitlement to service connection for sleep apnea was previously denied in a November 2008 rating decision issued by the RO in Columbia, South Carolina.


FINDINGS OF FACT

1.  A November 2008 rating decision denied service connection for sleep apnea; the Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year after that November 2008 rating decision is neither cumulative nor redundant of the evidence that was already of record and considered in that decision, and this additional evidence raises a reasonable possibility of substantiating this claim.

3.  The Veteran's service-connected narcolepsy is not manifested by, and its symptomatology is not best characterized by: at least one major seizure in the last two years or at least two minor seizures in the last six months prior to September 24, 2014; or at least one major seizure in three months over the last year or more than ten minor seizures weekly, on average, thereafter.

4.  The Veteran's sleep apnea was not incurred during his active duty service or caused or aggravated by his active military service or service-connected narcolepsy.




CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying service connection for sleep apnea is final and binding based on the evidence then of record.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for sleep apnea has been received since that November 2008 rating decision.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a disability rating in excess of 10 percent prior to September 24, 2014, and in excess of 60 percent thereafter for the Veteran's service-connected narcolepsy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes (DCs) 8108, 8911 (2017).

4.  The criteria for entitlement to service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 
3.310, 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Service Connection for Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea, which, as mentioned above, was previously denied in a November 2008 rating decision.

	A.  Reopening the Claim

A claim that is the subject of a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).  The requirement that additional evidence received since a prior final rating must raise a reasonable possibility of substantiating the claim is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Here, a November 2008 rating decision denied service connection for sleep apnea on the basis that there was no evidence that the Veteran had been diagnosed with the condition.  See November 2008 Rating Decision.  The Veteran was notified of that determination and of his appellate rights, and he did not appeal or submit new and material evidence within the following year.  Accordingly that decision is a final and binding determination based on the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Evidence received since the aforementioned November 2008 rating decision includes private and VA treatment records indicating that the Veteran has been diagnosed with sleep apnea.  This newly-received evidence is relevant because it specifically concerns the condition being claimed; it is new because it was not previously considered in the November 2008 decision; and it is material because it pertains to unestablished facts necessary to substantiate the claim of entitlement to service connection for sleep apnea.  As this additional evidence is relevant, new and material, this claim consequently may be reopened, and the Board will proceed to readjudicating this claim on its underlying merits.

	B.  The Claim on its Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

The Veteran claims that he incurred sleep apnea during his active military service and that it was caused or at least aggravated by his service-connected narcolepsy.  See, e.g., VA Form 21-4138, Statement in Support of Claim received in October 2014.  He claims, more specifically, that he had "sleep attacks" and routinely experienced extreme daytime sleepiness, fatigue, difficulty concentrating, memory loss, and diminished alertness during his service.  See Letter from Veteran received in November 2009; VA Form 21-4138, Statement in Support of Claim received in April 2013.  VA has received a statement from an associate of the Veteran which also indicates that the Veteran has had frequent narcolepsy episodes, extreme fatigue and memory deficits since about at least 1973.  See Buddy Statement received in April 2013.  The Veteran's service treatment records (STRs) do not reflect any diagnosis of or treatment for sleep apnea during his active military service, and the Veteran acknowledges as much.  See VA Form 21-4138, Statement in Support of Claim received in April 2013.  However, those STRs do indicate that the Veteran complained of what he thinks are sleep apnea-related symptoms including drowsiness and fatigue during his active military service, and the Veteran's military personnel records do reflect that he was reprimanded for sleeping on watch during his service.  Nonetheless, there is still no competent medical evidence in the Veteran's claims file that indicates that he was diagnosed with or incurred sleep apnea during or within one year after said service.  See 38 C.F.R. § 3.159(a).  The Veteran's private medical records indicate that he was diagnosed with sleep apnea after a sleep study in or about January 2010.  His VA treatment records seem to indicate the same.  A letter from one of the Veteran's private physicians indicates that "[s]leep apnea is common in patients with narcolepsy and may aggravate their predisposition to sleepiness."  See Letter from Veteran's Private Physician received in October 2014.  However, the Board notes that this letter does not indicate that narcolepsy may aggravate sleep apnea.

The Veteran was afforded a VA examination to determine the etiology of his sleep apnea in July 2014.  The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50% probability) incurred in or caused by his active military service.  As support for that opinion, the examiner explained that sleep apnea: is a condition caused by the blockage of the upper airway by the tongue and soft palate by relaxation of muscles of those structures; has a specific established diagnostic criteria, and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints; and is not caused by any event or exposure in military service. 
 
After reviewing all evidence of record, the Board finds that the Veteran's sleep apnea was not incurred during or within one year of his active duty service, nor caused or aggravated by his active military service or service-connected narcolepsy.  The Veteran and the author of the lay statement received in April 2013 may contend that the Veteran has suffered from extreme sleepiness, fatigue, daytime sleeping and other such symptoms since his active duty service but neither of them have shown or so much as contended that they possess the qualifications necessary to competently offer any such medical diagnosis or opinion.  See, e.g., 38 C.F.R. § 3.159(a).  Thus, those statements are not competent and are of little to no value as evidence in this claim.  See, e.g., Rucker v. Brown, 10 Vet. App. 67.  The same is true of the Veteran's statements indicating that his sleep apnea was aggravated by his narcolepsy.  In fact, the Board finds that there is little to no competent evidence in the claims file that indicates that the Veteran's sleep apnea was incurred, caused or aggravated during or by his active military service or service-connected narcolepsy.  There is, however, evidence indicating that the Veteran's sleep apnea was not incurred during or caused by his service.  That evidence is comprised of a presumably competent opinion by a VA medical examiner.  This opinion far outweighs any evidence that the Veteran has provided on that point.  Thus, the preponderance of the evidence weighs against granting the Veteran's claim for service connection for sleep apnea, and it is, therefore, denied.  
III.  Increased Rating for Narcolepsy

The Veteran claims entitlement to an increased evaluation on narcolepsy.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, in those cases, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's narcolepsy is currently rated as 10 percent disabling under DC 8108-8911 from March 14, 1974 and 60 percent disabling from September 24, 2014.  The Board notes that hyphenated diagnostic codes, such as the ones utilized here for the Veteran's narcolepsy, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Thus, in this case, it appears that the Veteran's rating for his narcolepsy is rated under DC 8911, and DC 8108 is the diagnostic code identifying the basis for the evaluation assigned to the Veteran for that condition.

Diagnostic Code (DC) 8108 provides that narcolepsy is to be rated as petit mal epilepsy under DC 8911, which in turn is rated under the general rating formula for minor seizures.  Note (1) explains that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) explains that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type). 

Under the General Rating Formula for Major and Minor Epileptic Seizures, a rating of 20 percent is assigned when a veteran has had at least one major seizure in the last two years or at least two minor seizures in the last six months; a rating of 40 percent is assigned when a veteran has had at least one major seizure in the last six months or two in the last year, or, on average, at least five to eight minor seizures per week; a rating of 60 percent is assigned when a veteran has had, on average, at least one major seizure in four months over the last year or nine to ten minor seizures per week; a rating of 80 percent is assigned when the veteran has had, on average, at least one major seizure in three months over the last year, or more than 10 minor seizures weekly; and a rating of 100 percent is assigned when the Veteran has had, on average, at least one major seizure per month over the last year.  38 C.F.R. § 4.124a.

Note (1) to the General Rating Schedule states that when continuous medication is shown necessary for control of epilepsy the minimum rating will be 10 percent, not to be combined with any other rating for epilepsy.  Note (2) states that in the presence of major and minor seizures, the major type will be rated.  Note (3) states that there will be no distinction between diurnal and nocturnal major seizures.

The Board notes that pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 CFR § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  This is of particular import in this case, where the Veteran's narcolepsy is being rated under a diagnostic code designed for the evaluation of epilepsy.

The Veteran essentially claims that he has had sleep attacks at least twice per day since 1965, and the author of the April 2013 lay statement mentioned above claims the same.  See, e.g., Letter from Veteran received in November 2009; Buddy Statement received in April 2013.  As set forth above, he claims that he suffers from extreme daytime sleepiness, fatigue, difficulty concentrating, memory loss, and diminished alertness in addition to those sleep attacks, as well as cataplexy during those sleep attacks.  See Letter from Veteran received in November 2009.  Also of note is the fact that the Veteran claims that his physician(s) told him that he should have a higher evaluation for his narcolepsy.  See, e.g., VA Form 21-4138, Statement in Support of Claim received in October 2014.

Neither the Veteran's VA nor his private treatment records reflect much specific, objective indications as to how often the Veteran suffers from his narcolepsy symptoms, including sleep attacks and/or cataplexy.  However, both do indicate that the Veteran himself has reported that he suffers from sleepiness one to two times daily and naps during the day.  For example, a September 2014 note in the Veteran's VA treatment records indicates that he has episodes of cataplexy about twice yearly, is generally extremely sleepy, and "dozes off" without wanting to a couple of times daily.  The letter from the Veteran's private physician that was received in October 2014 also indicates that the Veteran reported to that physician in September 2014 that he was experiencing sleep attacks twice daily.  See Letter from Veteran's Private Physician received in October 2014.

The Veteran was afforded a VA examination for the purpose of assessing the severity of his narcolepsy in March 2012.  He apparently reported that he experienced excessive daytime sleepiness and sleep attacks (strong urge to sleep, followed by a short nap) but not cataplexy (sudden loss of muscle tone while awake, resulting in a brief inability to move), sleep paralysis (inability to move on first awakening), or hallucinations.  According to the report from this examination, the Veteran indicated that he had less than one narcoleptic episode over the previous six months.  See Narcolepsy Disability Benefits Questionnaire (DBQ) received in March 2012.  The Board notes, however, that after this examination, VA received the above-mentioned buddy statement and a written statement from the Veteran indicating that the Veteran told the examiner that he was experiencing sleep attacks twice daily, despite the fact that the examiner did not note that reported frequency on the DBQ.  See Buddy Statement received in April 2013; VA Form 21-4138, Statement in Support of Claim received in April 2013.

The Veteran was afforded another VA examination in May 2017.  During that examination, he again reported excessive daytime sleepiness and sleep attacks (characterized as a strong urge to sleep) but not cataplexy, sleep paralysis, or hallucinations.  He also reported that he had narcoleptic episodes characterized by a strong urge to take a nap nine to ten times per week.

After review of the evidence of record, the Board finds that the Veteran's narcolepsy is not best characterized as averaging at least one major seizure, sleep attack or narcolepsy episode in three months over the last year or more than ten minor seizures weekly.  

The sleep attacks and narcoleptic episodes that the Veteran complains of, and those which his healthcare providers have noted, are characterized by episodes of excessive sleepiness.  The Board finds that those episodes of sleepiness are most akin to a minor seizure, as discussed in Note (2) to DC 8911.  As mentioned above, the Veteran and the author of the April 2013 buddy statement contend that he has suffered from such sleep attacks twice daily throughout the period on appeal.  However, the Board finds again that the author of that buddy statement is not competent to state that the symptoms which he has observed the Veteran to have are indeed sleep attacks.  This is so because the line between being sleepy (which is normal, and not indicative of narcolepsy) and having a sleep attack is a thin one, and lay persons are generally not capable of reliably distinguishing between the two.  Therefore, the buddy statement indicating that the Veteran has had sleep attacks twice daily throughout the period on appeal is not competent and is of little to no evidentiary value regarding the frequency of the Veteran's sleep attacks and other narcoleptic symptoms.  And while the Veteran is competent to report his symptoms, and the frequency thereof, including that he becomes more sleepy than normal twice daily, the Board finds that he too is not competent to make the distinction between his ordinary sleepiness and his narcolepsy-related sleep attacks.  This is especially true, in this case, considering that the Veteran also suffers from another sleep disorder, sleep apnea, which is not service-connected and which has similar symptoms including sleepiness.  See Sleep Apnea [web article], retrieved April 4, 2018 from https://www.nhlbi.nih.gov/health-topics/sleep-apnea.

Though the Veteran's medical records indicate that he has complained of excessive sleepiness since before the period on appeal, there is no competent medical evidence in the claims file indicating that he has had at least two sleep attacks in the last six months prior to September 24, 2014.  A VA treatment note dated that day indicates that, at that time, he was experiencing extreme sleepiness and was dozing off unwantedly twice daily.  However, it is not clear whether this was based on the Veteran's own, subjective complaints or based on an objective determination by the authoring physician.  Neither of the VA examiners found that the Veteran was experiencing more than ten sleep attacks per week, on average.  As indicated above, the Board finds that medical professionals, including these VA examiners, are best equipped to distinguish between mere sleepiness and sleep apnea symptoms, on the one hand, and narcoleptic sleep attacks, on the other.  Thus, the Board finds the VA examiners' findings, as set forth in the above-mentioned Narcolepsy DBQs, to be of significantly greater evidentiary value than the Veteran's statements as to the frequency of those sleep attacks (including those contained in his written statements to VA and those made to his private and VA physicians).  Furthermore, because those DBQs are more detailed than the relevant notes in the Veteran's medical records with respect to the frequency of his sleep attacks, the Board also finds that the findings set forth in the DBQs are of a greater evidentiary value than the notes in the Veteran's medical records.

And with respect to the Veteran's statements indicating that his physicians have told him that he should be assigned a higher rating for his narcolepsy, the Board notes that whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination that is generally based on the Veteran's complaints coupled with the medical evidence.  The determination of which evaluation is most appropriate is not an issue for the Veteran's physicians or the VA examiners to decide.

Thus, considering the aforementioned lack of evidence and the relative weight of the existing evidence regarding the frequency of the Veteran's sleep attacks and other narcolepsy symptoms, the Board finds that the preponderance of the evidence indicates that his narcolepsy was best approximated by the criteria for a 10 percent evaluation under DC 8911 prior to September 24, 2014 and is best approximated by the criteria for a 60 percent evaluation under that DC from September 24, 2014.  

The Board notes that, although it has focused on the Veteran's claimed sleep attacks in reaching this decision, the Veteran has also complained of other narcolepsy symptoms throughout the period on appeal, including extreme sleepiness and attention and memory deficits.  The Board finds, however, that those symptoms are also contemplated and accounted for by the criteria for DCs 8108 and 8911 and the Veteran's current rating thereunder.  Thus referral for an extraschedular evaluation is not warranted.


IV.  Additional Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The issue of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an evaluation of narcolepsy in excess of 10 percent prior to September 24, 2014, and in excess of 60 percent thereafter is denied.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


